UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5025


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY SCOTT MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cr-00078-1)


Submitted:   June 29, 2012                 Decided:   July 10, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Carl E. Hostler, PRIM LAW FIRM, PLLC, Hurricane, West Virginia,
for Appellant.    Lisa Grimes Johnston, Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony       Scott    Miller           pled       guilty,    pursuant     to     a

written    plea     agreement,         to   failing         to    register      and   update

registration as required by the Sex Offender Registration and

Notification Act, 18 U.S.C. § 2250 (2006).                             The district court

sentenced     Miller      to    twenty-four           months’       imprisonment       and    a

thirty-year term of supervised release, and Miller now appeals.

            Counsel       has    filed      a       brief      pursuant    to    Anders      v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for   appeal,      but    questioning        the         reasonableness        of    Miller’s

supervised      release        term.        Counsel         concedes,      however,       that

Miller’s    plea    agreement      included          a    waiver-of-appellate          rights

provision with respect to his sentence.                          Miller filed a pro se

supplemental brief challenging his conviction and sentence.

            The Government seeks to enforce the appellate waiver

provision     of    the    plea    agreement             and     has   moved    to    dismiss

Miller’s appeal. In response, Miller’s counsel acknowledges the

appeal waiver but argues that the thirty-year term of supervised

release amounts to a miscarriage of justice.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                   United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                             This Court

reviews the validity of an appellate waiver de novo and will

enforce the waiver if it is valid and the issue on appeal is

                                                2
within the scope of the waiver.                    United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).

               An appeal waiver is valid if “the defendant knowingly

and intelligently agreed to waive the right to appeal.”                           Id. at

169.    To determine whether a waiver is knowing and intelligent,

this    Court        examines     “the     totality     of     the     circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    United States v. General, 278

F.3d    389,    400    (4th    Cir.   2002)      (internal    quotation        marks   and

citation omitted).

               In    his   plea   agreement,       Miller    agreed       to   waive   his

right to appeal any sentence of imprisonment or fine within or

below    the        Guidelines    range    corresponding        to     offense     level

fourteen.       We have thoroughly reviewed the record and conclude

that Miller knowingly and intelligently entered into the plea

agreement and that his waiver of appellate rights was knowing

and    intelligent.           Because    Miller’s     sentence       of    imprisonment

falls within the Guidelines range applicable to offense level

fourteen, we find that he has waived his right to appeal his

prison term.          Accordingly, we grant the Government’s motion to

dismiss in part and dismiss Miller’s appeal as to his prison

term.     However,         Miller’s     appeal    waiver    does     not   include     his

conviction or supervised release term.                       We therefore deny in

                                            3
part the motion to dismiss as to issues falling outside the

scope of the appeal waiver. 1

                 In his Anders brief, counsel challenges Miller’s term

of supervised release.              We review the length of a defendant’s

supervised release term for reasonableness, using an abuse-of-

discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Daniels, 541 F.3d 915, 921 (9th Cir.

2008).           This review requires the Court to first examine the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based       on    clearly   erroneous   facts,   or    failing   to   adequately

explain the chosen sentence.”            Gall, 552 U.S. at 51.         The Court

then        “‘consider[s]     the    substantive      reasonableness    of   the

sentence imposed[,]’”          United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008) (quoting Gall, 552 U.S. at 51), taking into

account the totality of the circumstances.                 Gall, 552 U.S. at

51.     If the sentence is within the Guidelines range, the Court

applies a presumption of reasonableness.               Rita v. United States,




        1
       Because this is an Anders appeal, we are obliged to review
the entire record rather than merely the issues specifically
raised by Miller.



                                          4
551     U.S.        338,       346-59      (2007)      (upholding         presumption        of

reasonableness for within-Guidelines sentence).

               Miller argues that the thirty-year term of supervised

release imposed by the district court is excessive and, hence,

is    unreasonable.             In    determining      the      length    of    a   supervised

release term, a sentencing court must consider several criteria,

including the nature and circumstances of the offense and the

history and characteristics of the defendant; the need for the

sentence to afford adequate deterrence to criminal conduct, to

protect       the    public,         to   provide     the    defendant     with      training,

medical care, or correctional treatment; the sentencing range

for     the    applicable            category    of    offenses;         pertinent       policy

statements issued by the Sentencing Commission; and the need to

avoid    unwarranted           sentencing       disparity       among     similar    situated

defendants.               18   U.S.C.      §§ 3553(a)(1),        (a)(2)(B),         (a)(2)(C),

(a)(2)(D),          (a)(4),     (a)(5),       (a)(6),       &   3583(c)        (2006).     The

district court’s thorough explanation of the sentence imposed

demonstrates           that      the        court      took       these        factors    into

consideration when fashioning Miller’s supervised release term.

Moreover, Miller presented no arguments sufficient to rebut the

presumption          of     reasonableness        afforded       his     within-Guidelines

term of supervised release.                  We therefore conclude that Miller’s

supervised release term was reasonable.



                                                 5
             We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal. 2        Accordingly, we grant the Government’s motion to

dismiss in part and deny it in part.                       We dismiss the appeal of

Miller’s     sentence       of    imprisonment         and       otherwise       affirm   the

judgment     of     the    district      court.        This       Court     requires      that

counsel inform Miller, in writing, of the right to petition the

Supreme     Court    of    the    United   States          for    further    review.       If

Miller requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    Court        for    leave    to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Miller.      We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented       in     the    materials

before    the     Court    and    argument         would    not    aid     the    decisional

process.

                                                                         AFFIRMED IN PART;
                                                                         DISMISSED IN PART




     2
       We conclude that Miller is not entitled to relief on his
pro se claims.



                                               6